Opinion per Curiam. Assumpsit, on a promissory note. Trial, upon the single issue of payment, resulted in a verdict and judgment for defendant. Plaintiff, by this appeal, brings here for review a record presenting no other than the question of fact. We have reviewed it thoroughly enough to see that it was eminently a question for the jury, and that they could hardly have determined it without considerable discussion and careful weighing of the conflicting evidence. Although the witnesses were not many, and the positive testimony bearing upon the issue was brief, yet these, with the corroborative circumstances in proof, furnished occasion for the application of all the tests by which the credibility of witnesses and weight of evidence is usually determined. The proper result of their application in this case is all that is considered in the arguments here, and able counsel are alike confident of the soundness of their respective conclusions. No imputation is made against the intelligence or disposition of the jury, nor any complaint that they were misled by any error of the court, and after further consideration by the judge, who also saw and heard the witnesses on the motion for a new trial, their finding was sustained. We are not prepared to say it was ivrong, certainly not' that it was so manifestly against the evidence that we ought to interfere. The judgment will therefore be affirmed.